791 F.2d 1383
GOLDEN STATE TRANSIT CORPORATION, a California corporation,Plaintiff/Appellant,v.CITY OF LOS ANGELES, a municipal corporation, Defendant/Appellee.
No. 83-6441.
United States Court of Appeals,Ninth Circuit.
June 16, 1986.

Zachary D. Fasman, Kathleen Johnson Ragnsford, David B. Siegel, Crowell & Morning, Washington, D.C., Daniel R. Shulman, Patricia A. Knipe, Gray, Plant, Mooty, Mooty & Bennett, Minneapolis, Minn., for plaintiff/appellant.
John F. Haggerty, Los Angeles, Cal., for defendant/appellee.
Before FARRIS, ALARCON and NORRIS, Circuit Judges.

ORDER

1
This case is remanded to the U.S. District Court for the Central District of California for further proceedings not inconsistent with the decision of the Supreme Court in Golden State Transit Corp. v. City of Los Angeles, --- U.S. ----, 106 S.Ct. 1395, 89 L.Ed.2d 616 (1986).